
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1

FOREST OIL CORPORATION
PHANTOM STOCK UNIT AGREEMENT


        THIS PHANTOM STOCK UNIT AGREEMENT (this "Agreement") is made as of
the                         day of                                    , 2009
(the "Date of Grant"), between Forest Oil Corporation, a New York corporation
(the "Company"), and                                    (the "Employee").

        1.     Award.    Pursuant to the FOREST OIL CORPORATION 2007 STOCK
INCENTIVE PLAN, as amended (the "Plan"), the Company hereby makes a grant of
phantom stock units with respect to                                    shares of
the Company's common stock, par value $.10 per share (the "Phantom Stock
Units"). The Employee agrees that this award of Phantom Stock Units constitutes
a Phantom Stock Award under the Plan and shall be subject to all of the terms
and provisions of the Plan, including future amendments thereto, if any, which
is available on the Company's intranet at the following site: http://corpweb1/.
For paper copies of the Plan and prospectus, the Employee may contact Stock
Administration, 707 Seventeenth Street, Suite 3600, Denver, CO 80202, or call
303.812.1502.

        2.     Definitions.    Capitalized terms used in this Agreement that are
not defined below or in the body of this Agreement shall have the meanings given
to them in the Plan. In addition to the terms defined in the body of this
Agreement, the following capitalized words and terms shall have the meanings
indicated below:

        (a)   "Corporate Change" shall mean the occurrence of any one or more of
the following events:

        (i)    the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company);

        (ii)   the Company sells, leases or exchanges all or substantially all
of its assets to any other person or entity (other than a wholly-owned
subsidiary of the Company);

        (iii)  the Company is to be dissolved and liquidated;

        (iv)  any person or entity, including a "group" as contemplated by
Section 13(d)(3) of the Exchange Act, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the
outstanding shares of the Company's voting stock (based upon voting power); or

        (v)   as a result of or in connection with a contested election of
directors, the persons who were directors of the Company before such election
shall cease to constitute a majority of the Board.

Notwithstanding the foregoing, the term "Corporate Change" shall not include any
reorganization, merger or consolidation involving solely the Company and one or
more previously wholly-owned subsidiaries of the Company.

        (b)   "Disability" shall mean that, as a result of the Employee's
incapacity due to physical or mental illness, the Employee shall have been
absent from the full-time performance of the Employee's duties for six
consecutive months, and the Employee shall not have returned to full-time
performance of the Employee's duties within 30 days after written notice of
termination is given to the Employee by the Company (provided, however, that
such notice may not be given prior to 30 days before the expiration of such
six-month period).

        (c)   "Forfeiture Restrictions" shall have the meaning specified in
Section 3(a) hereof.

        (d)   "Involuntary Termination" shall mean any termination of the
Employee's employment with the Company which does not result from a resignation
by the Employee; provided, however, that the term "Involuntary Termination"
shall not include a termination as a result of death, Disability, or a
termination of the Employee's employment by the Company by reason of the

--------------------------------------------------------------------------------






Employee's unsatisfactory performance of the Employee's duties, to be determined
by the Company in its sole discretion, or final conviction of a misdemeanor
involving moral turpitude or a felony.

        3.     Phantom Stock Units.    The Employee hereby accepts the Phantom
Stock Units and agrees with respect thereto as follows:

        (a)   Forfeiture Restrictions.    The Phantom Stock Units may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of, and in the event of termination of the Employee's
employment with the Company for any reason other than death, Disability, or
Involuntary Termination, the Employee shall, for no consideration, forfeit to
the Company all Phantom Stock Units to the extent then subject to the Forfeiture
Restrictions. The prohibition against transfer and the obligation to forfeit and
surrender Phantom Stock Units to the Company upon termination of employment as
provided in the preceding sentence are herein referred to as the "Forfeiture
Restrictions." The Forfeiture Restrictions shall be binding upon and enforceable
against any transferee of Phantom Stock Units.

        (b)   Lapse of Forfeiture Restrictions.    Provided that the Employee
has been continuously employed by the Company from the Date of Grant through the
lapse date described in this sentence, the Forfeiture Restrictions shall lapse
with respect to 100% of the Phantom Stock Units on the earlier of (i) the third
anniversary of the Date of Grant, (ii) the date upon which a Corporate Change
occurs, or (iii) the date upon which the Employee's employment with the Company
is terminated by reason of death, Disability, or Involuntary Termination. Any
Phantom Stock Units with respect to which the Forfeiture Restrictions do not
lapse in accordance with the preceding sentence shall be forfeited to the
Company for no consideration as of the date of the termination of the Employee's
employment with the Company.

        (c)   Payments.    Subject to Section 4 hereof, as soon as reasonably
practicable after the lapse of the Forfeiture Restrictions with respect to the
Phantom Stock Units as provided in Section 3(b) hereof (but in no event later
than March 15 of the calendar year following the calendar year in which the
Forfeiture Restrictions so lapse), the Company shall pay to the Employee with
respect to each share of the Company's common stock covered by a Phantom Stock
Unit an amount in cash equal to the Fair Market Value of one share of the
Company's common stock determined as of the date the Forfeiture Restrictions
lapse.

        (d)   Corporate Acts.    The existence of the Phantom Stock Units shall
not affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company's capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.

        4.     Withholding of Tax.    The Company may withhold from any payment
made pursuant to this Agreement all federal, state, city and other taxes and
withholdings as may be required pursuant to any law or governmental regulation
or ruling and all other customary deductions made with respect to the Company's
employees generally. The Employee acknowledges and agrees that the Company is
making no representation or warranty as to the tax consequences to the Employee
as a result of the receipt of the Phantom Stock Units, the lapse of any
Forfeiture Restrictions or the forfeiture of any Phantom Stock Units pursuant to
the Forfeiture Restrictions.

        5.     Rights as Stockholder.    The Phantom Stock Units represent an
unsecured and unfunded right to receive a cash payment, which right is subject
to the terms, conditions and restrictions set forth in this Agreement and the
Plan. Accordingly, the Employee will have no rights as a stockholder with
respect to any shares covered by Phantom Stock Units granted under this
Agreement. Without limiting

2

--------------------------------------------------------------------------------




the scope of the preceding sentence, the Employee will have no rights to vote or
receive dividend equivalents with respect to any shares covered by Phantom Stock
Units granted under this Agreement.

        6.     Employment Relationship.    For purposes of this Agreement, the
Employee shall be considered to be in the employment of the Company as long as
the Employee has not incurred a "separation from service" with the Company
within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder. Nothing in the adoption of the Plan,
nor the award of the Phantom Stock Units thereunder pursuant to this Agreement,
shall confer upon the Employee the right to continued employment by the Company
or affect in any way the right of the Company to terminate such employment at
any time. Unless otherwise provided in a written employment agreement or by
applicable law, the Employee's employment by the Company shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
the Employee or the Company for any reason whatsoever or for no reason, with or
without cause or notice. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee or its delegate, and its determination shall be
final.

        7.     Conditions to Plan Participation and Receipt of Phantom Stock
Units.    In consideration of the grant of the Phantom Stock Units, and in order
to protect the interests of the Company, its Affiliates, and their respective
equity holders and employees, the Employee acknowledges and agrees that it is a
condition precedent to his or her right to participate in, continue to
participate in, and receive benefits under the Plan (including receipt of the
Phantom Stock Units) that (a) the Employee shall at all times comply with laws
(whether domestic or foreign) applicable to the Employee's actions on behalf of
the Company or any Affiliate, (b) the Employee shall not commit any action that
results in the Employee's employment being subject to a termination for cause,
and (c) the Employee shall at all times fully and faithfully comply with all
material covenants and agreements set forth in this Agreement. By entering into
this Agreement, the parties hereto agree that the conditions to participation in
the Plan set forth in this Section are an essential component of the Plan and
this Agreement, and it is their intent that such conditions not be severed from
the other terms and provisions of the Plan and this Agreement.

        8.     Notices.    Any notices or other communications provided for in
this Agreement shall be sufficient if in writing. In the case of the Employee,
such notices or communications shall be effectively delivered if hand delivered
to the Employee at the Employee's principal place of employment or if sent by
registered or certified mail to the Employee at the last address the Employee
has filed with the Company. In the case of the Company, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the Company at its principal executive offices.

        9.     Parachute Payment.    In the event that the receipt of the
Phantom Stock Units or the lapse of any Forfeiture Restrictions would constitute
a parachute payment (within the meaning of section 280G of the Code) at a time
when the Employee's Severance Agreement, if any, with the Company that is in
effect as of the Date of Grant (or any successor agreement) is in effect, then
the amount of such parachute payment shall be treated as a payment to the
Employee for purposes of determining the amount of any gross-up payment to be
made to the Employee under the terms of any such Severance Agreement (or any
successor agreement) with respect to the excise tax imposed by Section 4999 of
the Code.

        10.   Entire Agreement; Amendment.    This Agreement replaces and merges
all previous agreements and discussions relating to the same or similar subject
matters between the Employee and the Company and constitutes the entire
agreement between the Employee and the Company with respect to the subject
matter of this Agreement. This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.

3

--------------------------------------------------------------------------------



        11.   Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Employee.

        12.   Controlling Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to conflicts of law principles thereof, or, if applicable, the laws of the
United States.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Employee has executed
this Agreement, all as of the date first above written.


 
 
FOREST OIL CORPORATION
 
 
By:
 
/s/ CYRUS D. MARTER IV


--------------------------------------------------------------------------------

Cyrus D. Marter IV
Senior Vice President, General Counsel and Secretary
 
 
EMPLOYEE
 
 
  


--------------------------------------------------------------------------------

[Employee Name]


4

--------------------------------------------------------------------------------





QuickLinks


FOREST OIL CORPORATION PHANTOM STOCK UNIT AGREEMENT
